Citation Nr: 1042402	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  10-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 



REPRESENTATION

Appellant represented by:	Salome D. Pineda


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The appellant contends that he served with a recognized Guerilla 
unit.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

In a February 1989 decision, the Board determined that the 
appellant did not have status as a Veteran.  In January 2005, the 
Board denied the appellant's claim to reopen the matter of basic 
eligibility for VA benefits, which turned on whether he had 
status as a veteran.  Although the issue currently before the 
Board involves similar determinations as to veteran status, this 
appeal arises from a claim filed pursuant to a statute recently 
passed by Congress, which provides for a different class of 
benefits, and for which status as a veteran is only one of 
several criterion that must be met.  In other words, the current 
appeal is based on an intervening change in law that creates a 
new basis of entitlement.  Consequently, the Board will consider 
the question of the appellant's status as a veteran on a de novo 
basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.

The appellant has sought for a number of years to establish that 
he had qualifying service as a recognized Guerilla.  The record 
reflects that the RO forwarded a WD AGO Form 23 completed by the 
appellant to the appropriate U.S. service department, which in 
August 1987 indicated that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed Forces.  

Following the above response, the appellant submitted several 
other documents describing his military service, including an 
April 1946 Clearance Slip, a WD AGO Form 24 "Service Record" 
(with another person's name and service number scratched out, and 
the appellant's name and service number written in), and a 
December 1988 Certification from the General Headquarters of the 
Armed Forces of the Philippines.  The RO requested another 
certification from the U.S. service department, but did not 
include any of the above documents with the request. In December 
2003, the U.S. service department again indicated that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.  


The United States Court of Appeals for the Federal Circuit held 
in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the 
context of a Dependency and Indemnity Compensation claim, where 
service department certification of a veteran's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  The Federal Circuit in Capellan 
held that it was a violation of VA's duty to assist not to 
request service department review of additional or new documents 
or evidence provided by an appellant concerning a Veteran's 
active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81.  The Federal 
Circuit further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.

In this case, following the August 1987 determination by the U.S. 
service department, the appellant submitted several documents 
which should have been forwarded to the service department for 
further consideration of whether the appellant had the requisite 
service.  As already noted, the RO did seek another certification 
from the service department, but did not include the above 
documents.  The Board finds that Capellan compels VA to seek 
another request for verification of the appellant's claimed 
service from the service department.

The Board also notes that the appellant has not received 
38 U.S.C.A. § 5103(a)-compliant notice in connection with his 
claim.  On remand, this should be rectified.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should provide the appellant 
with notice which complies with 38 U.S.C.A. 
§ 5103(a) in connection with the claim for 
legal entitlement to one-time payment from 
the Filipino Veterans Equity Compensation 
Fund.

2.  The AMC/RO should contact the service 
department and seek service department 
verification of the appellant's claimed 
service in the U.S. Armed Forces in the Far 
East in World War II.  In connection with 
this request, the AMC/RO should provide the 
service department with copies of any 
relevant records in the claims file 
received after the service department's 
August 1987 response, to include the April 
1946 Clearance Slip, WD AGO Form 24, and 
December 1988 Certification by the General 
Headquarters of the Armed Forces of the 
Philippines.

3.  The AMC/RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the AMC/RO should issue a 
supplemental statement of the case, and 
provide the appellant with an appropriate 
opportunity to respond.

After the appellant has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010). 


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

